This action was brought by appellee to recover 177 acres of land situated in Wichita County. The land was located many years ago by virtue of an unlocated balance of the headright certificate issued to Gadi West, but no patent ever issued. Appellee deraigned title by mesne conveyance from West. The matter in controversy was the genuineness of the conveyance from West to one William C. Boone, which bears date July 5, 1838, and was acknowledged July 25, 1852. This issue was submitted to the jury, and our conclusion is, that their finding in favor of its genuineness is supported by the evidence. It is undisputed that appellee had whatever title Boone acquired by that conveyance.
Appellant's first assignment of error complains of the charge of the court in submitting to the jury the question, whether this purported transfer of the certificate from West to Boone was executed by authority of West, because the evidence did not raise this issue; the contention being that the charge should have confined the inquiry to the question, whether West executed it, without also submitting whether it was done by his authority. There was testimony offered by appellants to the effect that West could neither read nor write. The issue was therefore raised, whether *Page 598 
his name had been signed to the conveyance with or without his consent. It seems clear to us that this assignment is not well taken.
The second assignment complains that there was error in allowing this conveyance to be read to the jury over the several objections made thereto by the defendants, as shown by their bill of exceptions number 1. No propositions or statements are submitted under this assignment, nor are we in any way informed by the briefs what these objections were. It appears therefrom that there were several of them. This assignment is therefore manifestly bad.
The fourth assignment complains of the refusal of the court to give special instructions 1, 2, 3, 4, and 5. Appellee objects to our considering the propositions submitted under this assignment, because it is not sufficiently specific. Under the well settled rules of practice, therefore, we are precluded from considering these propositions.
The fifth and last assignment copied in the brief contains a series of objections to the verdict of the jury. We are of opinion that upon every issue raised in the case the verdict of the jury is supported by the evidence.
It follows from these conclusions that the judgment must be affirmed.
Affirmed.